IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-70,510-01, WR-70,511-01, WR-70,512-01, AND WR-70,513-01


IN RE SUZANNE KRAMER




FINAL RULING ON PAST ORDERS OF CONTEMPT
BEXAR COUNTY


Per Curiam.  Hervey, J. not participating.

O R D E R


	On October 1, 2008, this Court issued orders in the cases of Ex parte Luna, No. WR-70,511-01, Ex parte Neal, No. WR-70,512-01, and Ex parte Young, No. WR-70,513-01.  In
each case, the Court held Kramer in contempt pursuant to Article 11.071, § 4A, fined her
$250.00, and ordered her to pay the fines to this Court within 30 days of the date of the
orders.  On April 22, 2009, this Court issued an order in the case of Ex parte Castillo, No.
WR-70,510-01.  The Court held Kramer in contempt in that case and ordered her to pay a
$250.00 fine.   
	Because no payments were received, on December 7, 2009, this Court ordered Kramer
to appear before it at 9:00 a.m. on Wednesday, December 16, 2009, to offer any explanation
she had for failing to comply and to address any questions propounded by the Court about
the matters.  In addition to appearing before the Court, Kramer was ordered to fully comply
with the aforementioned orders or be subject to further sanction, including immediate arrest. 
Kramer failed to appear, and she failed to comply with the aforementioned orders by paying
the fines owed.  Consequently, the Court held her in contempt and ordered her arrest.
	After complying with the orders issued in Luna, Neal, Young, and Castillo by paying
the full amount owed to this Court, and after spending almost two days in jail, Kramer was
allowed to seek release from jail on a personal bond.  Kramer was also ordered to appear
before this Court at 9:00 a.m. on January 13, 2010, to offer any explanation she had for
failing to timely comply with the orders issued in Luna, Neal, Young, and Castillo, to offer
any explanation she had for failing to appear before the Court on December 16, 2009, and
to address any questions propounded by the Court about the matters.   
 	On January 13, 2010, Kramer appeared in open court and answered questions relating
to her behavior.  After being questioned by members of the Court, Kramer was dismissed and
allowed to leave pending further order of the Court.  The Court has now determined that no
further sanctions are necessary.
	IT IS SO ORDERED THIS THE 20th DAY OF JANUARY, 2010.
Do Not Publish